Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/19/2021. Claims 1, and 3 are amended. Claims 1 and 3 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 3 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 3 is/are drawn to one of the statutory categories of invention.
Claims 1, and 3 are directed to accumulate reward points and reduce the users reward points based on transaction information. Specifically, the claims recite maintain records, receive transaction information, communicate a credit, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, database, server, and a network merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, database, server, and a network perform(s) the steps or functions of maintain records, receive transaction information, communicate a credit. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, database, server, and a network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accumulate reward points and reduce the users reward points based on transaction information. As 

3.	Claim 1, and 3 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a system but does not properly define the physical components (i.e. a computer processor, hardware, etc.) of such a system in the claim declaration.  The claim recites a system, which based on the broadest reasonable interpretation in light of the specification could be embodied solely on software.   As such, Claim 1, and 3 is/are directed to software per se, which is a non-statutory subject matter.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voltmer et al., (U.S. Patent Application Publication No. 20090125402) in view of Postrel, (U.S. Patent No. 8478640).
	As to Claim 1, Voltmer teaches A system comprising:a rewards database operable to maintain records on a user's accumulated rewards points; and (0052: In one exemplary embodiment, the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time), and (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108),a rewards server operable to receive transaction information of a payment transaction (0051: The central rewards mechanism 102 may receive and process consumer ID information and purchase data) from a payment network (0051: from any of the retailer systems 104), calculate rewards point count associated with the transaction (0082: In an exemplary embodiment, the rewards server 120 utilizes the association information to calculate the rewards points generated by a consumer's purchase), (0011: provides a system for implementing a loyalty program on a network-wide level… a network level to reward consumers and/or to analyze the data for a variety of business purposes), and reduce the user's accumulated rewards points by the rewards point count; and (claim 1: deducting, in said database, said first set of reward points from a first account associated with a first party… deducting, in said database, said second set of reward points from a second account associated with a second party).
Voltmer does not teach communicate a credit associated with the transaction information to the payment network when the payment transaction is performed.
However Postrel teaches communicate a credit associated with the transaction information to the payment network when the payment transaction is performed; (claim 1 and 7: . It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Voltmer to include communicate a credit associated with the transaction information to the payment network when the payment transaction is performed of Postrel. Motivation to do so comes from the knowledge well known in the art that communicate a credit associated with the transaction information to the payment network when the payment transaction is performed would provide the user with a reward that he can apply to his next purchase and that would encourage the user to purchase more products and that would promote an increase in the sales and would therefore make the method/system more profitable.

	As to Claim 3, Voltmer teaches a rewards database operable to maintain records on a user's accumulated rewards points; and (0052: In one exemplary embodiment, the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time), and (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108),a rewards server operable to communicate bonus information to a user; (0052: In one exemplary embodiment, the central rewards mechanism 102 stores and informs a consumer of the rewards points that have been earned by a particular transaction as well as accumulated over time), and (0059: In another exemplary embodiment, the system may operate in batch mode, wherein points totals are calculated, stored, and periodically updated for access by the retailer terminal 108),receive transaction information from a payment network (0051: The central rewards mechanism 102 may receive and process consumer ID information and purchase data), calculate rewards point count associated with the transaction based on the bonus information ((0082: In an exemplary embodiment, the rewards server 120 utilizes the association information to calculate the rewards points generated by a consumer's purchase), (0011: provides a system for implementing a loyalty program on a network-wide level… a network level to reward consumers and/or to analyze the data for a variety of business purposes), and reduce the user's accumulated rewards points by the rewards point count; and  (claim 1: deducting, in said database, said first set of reward points from a first account associated with a first party… deducting, in said database, said second set of reward points from a second account associated with a second party).
Voltmer does not teach communicate a credit associated with the transaction information to the payment network.
However Postrel teaches communicate a credit associated with the transaction information to the payment network; (claim 1 and 7: the designated reward points from the at least one reward account into the reward exchange account by causing the reward server computer on which the at least one reward account is stored to decrease the reward account by the designated rewards points, increasing the reward exchange account by a corresponding number of reward points based on a predetermined rate of exchange, and receiving consideration conveyed by the reward server computer corresponding to the number of reward points decreased in the reward account; receive a payment request from a merchant computer for payment for a transaction with the user, the payment request including information for a portable token linked to the reward exchange account and presented by the user to the merchant computer for payment in the transaction, and in response to the payment request, redeem reward points from the reward exchange account and send consideration to the merchant computer in response to the payment request). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Voltmer to include communicate a credit associated with the transaction information to the payment network of Postrel. Motivation to do so comes from the knowledge well known in the art that communicate a credit associated with the transaction information to the payment network would provide the user with a reward that he can apply to his next 

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Why You Should Redeem Cash-Back Rewards Often” describes “A cash-back credit card can be a good way to put money in your pocket while spending on things you normally would buy, such as groceries or gas. They allow cardholders to earn a certain percentage on purchases and redeem those earnings, usually as cash, gift cards or statement credits. Unfortunately, many cardholders don’t take full advantage of this perk, says Alex Matjanec, co-founder of MyBankTracker.com, a banking-information Web site. A 2011 study by marketing research firm Colloquy found that one-third of all rewards--everything from airline miles to cash-back rewards--worth $16 billion go unredeemed each year. With cash-back rewards specifically, rather than cash out earnings, Matjanec says many cardholders let them accumulate and use cash-back programs as a piggy bank. Although some credit card companies offer customers incentives for waiting to redeem earnings until they accumulate a certain amount, Matjanec says cardholders can be better off cashing in every month or at least every quarter”.

	

Response to Arguments
5.	Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
A.	Claim objection has been withdrawn based on the amendments submitted on 02/19/2021.

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of accumulate reward points and reduce the users reward points based on transaction information which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to accumulate reward points and reduce the users reward points based on transaction information does not add technical improvement to the abstract idea. The recitations to “system, database, server, and a network” perform(s) the steps or functions of maintain records, receive transaction information, communicate a credit. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to accumulate reward points and reduce the users reward points based on transaction information does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, database, server, and a network” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accumulate reward points and reduce the users reward points based on transaction information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

C.	112 rejection has been withdrawn based on the amendments and arguments submitted on 02/19/2021.

D.	Applicant argues that the combination of references do not teach claim 1 and 3 limitation: a rewards server operable to receive transaction information of a payment transaction from a payment network, calculate rewards point count associated with the transaction, and reduce the user's accumulated rewards points by the rewards point count.
	Examiner respectfully disagrees. Voltmer teaches the above limitation as following:
a rewards server operable to receive transaction information of a payment transaction (0051: The central rewards mechanism 102 may receive and process consumer ID information and purchase data) from a payment network (0051: from any of the retailer systems 104), calculate rewards point count associated with the transaction (0082: In an exemplary embodiment, the rewards server 120 utilizes the association information to calculate the rewards points generated by a consumer's purchase), (0011: provides a system for implementing a loyalty program on a network-wide level… a network level to reward consumers and/or to analyze the data for a variety of business purposes), and reduce the user's accumulated rewards points by the rewards point count; and (claim 1: deducting, in said database, said first set of reward points from a first account associated with a first party… deducting, in said database, said second set of reward points from a second account associated with a second party).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621